ON PETITION FOR PANEL REHEARING AND REHEARING EN BANC

ORDER

A combined petition for panel rehearing and rehearing en banc was filed by the plaintiffs-appellants, and responses thereto were invited by the court and filed by the defendants-cross appellants.1 Amicus Curiae briefs were filed by the Georgia Shrimp Association and Boone Seafood, and Dr. Frank V. Paladino, et al. This matter was referred first to the merits panel that heard this appeal.
Thereafter, the petition for rehearing en banc was referred to the circuit judges who are in regular service and authorized to request a poll. A poll was requested, taken, and failed.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The petition for rehearing is denied.
(2) The petition for rehearing en banc is denied.
GAJARSA, Circuit Judge, with whom NEWMAN, Circuit Judge, joins, dissents from the denial of the petition for rehearing en banc.

. The governmental parties, and the National Fisheries Institute, Inc. each filed responses.